DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments dated 02/03/2022 have been entered. Claims 1-8 and 10 are currently pending. Claim 9 is now cancelled while claim 10 is newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052058 (Motohashi hereinafter) in view of US 2017/0167491 (Reul hereinafter) and further in view of US 9441678 (Nelson hereinafter).
Regarding claim 1, Motohashi teaches an electric pump unit that discloses a housing (Figure 1, Housing 7); an electric motor housed in the housing and including a motor stator and a motor rotor (Motor 4 with Stator 27 and Rotor 23); an oil pump provided in the housing at a st side), the oil pump including a pump rotational element that is rotatable coaxially with the motor rotor (Rotational element being the inner gear 12); a shaft to which the motor rotor and the pump rotational element are fitted such that the motor rotor and the pump rotational element are rotatable together with the shaft (Shaft 18 per ¶ 35); a first bearing disposed on the first side in the axial direction with respect to a position of the pump rotational element, the first bearing supporting the shaft while allowing rotation of the shaft relative to the housing (First bearing 21 per ¶ 31 and Figure 1); and a second bearing disposed on a second side in the axial direction with respect to the position of the pump rotational element, the second side being opposite to the first side, and the second bearing supporting the shaft while allowing the rotation of the shaft relative to the housing (Second bearing 22 per Figure 1 where the 2nd side is the Figure 1 right hand side and therefore the side opposite the described 1st side); the housing includes a central recess in which the shaft is at least partially located (Central hole for the shaft 18 to pass), the central recess including a bottom face that restricts movement of the shaft in the axial direction away from the electric motor (Bottom surface by 9).
Motohashi is silent with respect to the shaft including a male spline that engages with an engagement portion of the pump rotational element.
However, Reul teaches an electric motor driving a liquid pump that discloses a shaft including a male spline that engages with an engagement portion of the pump rotational element (Figure 2 with motor 18 with pump 28 and shaft 136 with splines per ¶ 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft and pump gear interface with the splines of 
Motohashi is silent with respect to the engagement portion extends into the central recess in a radial direction on a side of the pump rotational element toward the electric motor in the axial direction, the engagement portion restricting movement of the shaft in the axial direction toward the electric motor.
However, Nelson teaches a drive coupling with splines on a shaft (Figures 6 and 7) that disclose an additional engagement portion (Retaining ring 92). The resultant combination would place the retaining ring of Nelson into Motohashi to prevent the shaft from moving past the electric motor such that the engagement portion extends into the central recess in a radial direction on a side of the pump rotational element toward the electric motor in the axial direction, the engagement portion restricting movement of the shaft in the axial direction toward the electric motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and shaft of Motohashi with the retaining ring of Nelson to prevent the splined shaft from moving in an unwanted axial direction.
Regarding claim 2, Motohashi’s modified teachings are described above in claim 1 where Motohashi further discloses that the first bearing is disposed on the first side in the axial direction that is a side opposite to the electric motor, with respect to the position of the pump rotational element (Bearing 21 as seen in Figure 1); the second bearing is disposed on the second side in the axial direction that is a side where the electric motor is located, with respect to the position of the pump rotational element (Second bearing 22 per Figure 1), the second bearing being located between the pump rotational element and the electric motor (Bearing 22 between motor 4 and inner pump gear 12); and the shaft has a free end side that is closer to the 
Regarding claim 3, Motohashi’s modified teachings are described above in claim 1 where Motohashi further discloses that at least one of the first bearing and the second bearing is a plain bearing (¶ 31 details bearing 21 as a plain bearing).
Regarding claim 4, Motohashi’s modified teachings are described above in claim 3 where Motohashi further discloses that the oil pump has a suction port (Figure 1, Suction port 40/41) and a discharge port(Figure 1 discharge port 42/43) that are located on one side of the first side and the second side in the axial direction with respect to the position of the pump rotational element (Both are shown in the 1st side as seen in Figure 1); and at least the one of the first bearing and the second bearing is the plain bearing (Bearing 21 per ¶ 31), the one of the first bearing and the second bearing being located on the one side where the suction port and the discharge port are located (Clearly shown in Figure 1 with bearing 21).
Regarding claim 5, Motohashi’s modified teachings are described above in claim 4 where Motohashi further discloses that the central recess coaxial with the pump rotational element at a position including a rotation axis of the pump rotational element (Central Recess 9b), the central recess being provided on the one side where the suction port and the discharge port are located in the axial direction with respect to the position of the pump rotational element (Clearly shown in Figure 1); and the one of the first bearing and the second bearing is the plain bearing that is disposed in the central recess to support the part of the shaft that is located in the central recess (Bearing 21, ¶ 31 with Figure 1).
Regarding claim 7, Motohashi’s modified teachings are described above in claim 1 where the combination of Motohashi, Reul, Nelson further discloses the shaft having a stepped .
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052058 (Motohashi) in view of US 2017/0167491 (Reul) in view of US 9441678 (Nelson) and further in view of US 2013/0206087 (Tadokoro hereinafter).
Regarding claim 6, Motohashi’s teachings are described above in claim 3 but are silent with respect to each of the first bearing and the second bearing is the plain bearing.
However, Tadokoro teaches a drive system for utilizing an electric motor that discloses the interchangeability of ball bearings and plain bearings (¶ 155). The resultant combination would be such that the second bearing would be formed as a plain bearing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution from a ball bearing as shown in Motohashi to a plain bearing to minimize moving components while still performing the well-known and predictable function of minimizing friction.
Regarding claim 10, Motohashi’s modified teachings are described above in claim 1 where the combination of Motohashi, Reul, and Nelson would further disclose that the first bearing and the second bearing are disposed in the central recess of the housing (Evident Motohashi); and the engagement portion supports a thrust load of the shaft (Retaining ring of Nelson will prevent axial movement and therefore a portion of a thrust load).
However, Tadokoro teaches a drive system for utilizing an electric motor that discloses the interchangeability of ball bearings and plain bearings (¶ 155). The resultant combination would be such that the second bearing would be formed as a plain bearing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution from a ball bearing as shown in Motohashi to a plain bearing to minimize moving components while still performing the well-known and predictable function of minimizing friction.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052058 (Motohashi) in view of US 9441678 (Nelson) in view of US 2017/0167491 (Reul) and further in view of US 3606601 (White hereinafter).
Regarding claim 8, Motohashi’s modified teachings are described above in claim 7 where Reul discloses the use of splines between the shaft and the pump rotational element (¶ 48 of Reul).
Motohashi, per Reul, is silent with respect to the shaft has a male spline having an axial end face that serves as the stepped portion; and the pump rotational element has a female spline that engages with the male spline, and has the engagement portion that engages with the axial end face of the male spline.
However, White teaches a shaft driven pump that discloses the shaft has a male spline having an axial end face that serves as the stepped portion (Column 3 Lines 40-54 with Figure 1); and the pump rotational element has a female spline that engages with the male spline, and has the engagement portion that engages with the axial end face of the male spline (Column 3 Lines 40-54 with Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spline shapes of Motohashi per Reul with the specific teachings of White to further ensure proper meshing. Furthermore, it would have been a matter of design choice to feature the male splines on the shaft and female splines on the pump rotational element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70

Response to Arguments
Applicant’s arguments filed 02/03/2022, with respect to the rejection(s) of claims 1-8 and 10 under 102(a)(1) and 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new rejections set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746